                   Case
                     Case
                     Case
                        2:17-cr-00746-EJF
                          2:17-cr-00746-EJF
                           1:18-cr-00371-EJLDocument
                                              Document
                                                     153-1
                                                       149
                                                       1-3 Filed
                                                           Filed 12/11/18
                                                                 10/03/18 Page
                                                                          Page 1
                                                                               22
                                                                               1 of
                                                                                 ofof7628

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITEDlSSJ"RIF~~:t&ffijijCT COURT
                                                         ZOIB fjR+<:t.r.iGt o.fJJtah .
                                                                c;r ..1 1)'.:J 12: 51
              UNITED STATES OF AMERICA                     Dts Tf\fCT of))· u11~tiVDGMENT IN A CRIMINAL CASE
                                   v.
                                                       BY:
                       Cherice Dawn Klipfel               0Ef7u·""1·:·y".'..._J__ -C.a.§e Number        2:17-CR-00746-EJF
                                                             I          CU:RK                       .
                                                                           )      USM Number:
                                                                           )
                                                                           )        Ben Hamilton - FPO
                                                                           )      Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
   which was accepted by the court.
 ~was found guilty on count(s)            1 of the Indictment
                                         ~----------~----~----~-----~----~-~


    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




  49 U.S.C. § 46506                  Crimes in Special Aircraft Jurisdiction of the United States



        The defendant is sentenced as provided in pages 2 through         __
                                                                           6 _ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)

 D Count(s)                                              Dis       Dare dismissed on the motion of the United States.
                -------------

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defenC!ant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                           10/1/2018
                                                                          Date oflrnposition of Judgment




                                                                          ~
                                                                           U.S. Magistrate Judge Evelyn J. Furse
                                                                          Name and Title of Judge




                                                                                                                                                22
AO 245B (Rev. 02/18)Case
                       Case
                       Case 2:17-cr-00746-EJF
                     Judgment in2:17-cr-00746-EJF
                                1:18-cr-00371-EJL
                                 a Criminal Case Document
                                                   Document
                                                          153-1
                                                            149
                                                            1-3              Filed
                                                                             Filed 12/11/18
                                                                                   10/03/18 Page
                                                                                            Page 2
                                                                                                 23
                                                                                                 2 of
                                                                                                   ofof7628
                     Sheet 4-Probation
                                                                                                   Judgment-Page     2    of        6
DEFENDANT:
CASE NUMBER: 2:17-CR-00746-EJF
                                                          PROBATION

You are hereby sentenced to probation for a term of:
  36 Months




                                               MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drng test within 15 days of placement on
     probation and at least two periodic drug tests therea.fter, as determined by the court.
           D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.  D You must participate in an approved program for domestic violence. (check if applicable)
7.  D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                                                                                                                                 23
                    Case
                      Case
                      Case
                         2:17-cr-00746-EJF
                           2:17-cr-00746-EJF
                            1:18-cr-00371-EJLDocument
                                              Document153-1
                                                        149
                                                        1-3 Filed
                                                            Filed 12/11/18
                                                                  10/03/18 Page
                                                                           Page 3
                                                                                24
                                                                                3 of
                                                                                  ofof7628
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4A- Probation
                                                                                                 Judgment-Page --~3__ of _ _ _6___

DEFENDANT:
CASE NUMBER: 2:17-CR-00746-EJF

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you lmow is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.   If the probation officer detennines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's SignahJre                                                                                     Date




                                                                                                                                        24
                   Case
AO 245B (Rev. 02/18) Case
                      Case 2:17-cr-00746-EJF
                     Judgment 2:17-cr-00746-EJF
                                1:18-cr-00371-EJL
                               in a Criminal Case Document
                                                    Document
                                                           153-1
                                                             149
                                                             1-3     Filed
                                                                     Filed 12/11/18
                                                                           10/03/18 Page
                                                                                    Page 4
                                                                                         25
                                                                                         4 of
                                                                                           ofof7628
                     Sheet 4D - Probation

                                                                                        Judgment-Page -~4- of          6
DEFENDANT:
CASE NUMBER: 2:17-CR-00746-EJF

                                 SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a mental health evaluation and/or treatment program under a co-payment plan as directed
 by the probation office.

 2. Take any mental health medications as prescribed.

 3. Not possess or consume alcohol, nor frequent businesses where alcohol is the primary item of order, during the course
 of treatment or medication.




                                                                                                                    25
AO 245B (Rev. 02/18)
                        Case
                           Case
                           Case2:17-cr-00746-EJF
                                    2:17-cr-00746-EJF
                                     1:18-cr-00371-EJLDocument
                        Judgment in a Criminal Case
                                                        Document
                                                               153-1
                                                                 149
                                                                 1-3 Filed
                                                                     Filed 12/11/18
                                                                           10/03/18 Page
                                                                                    Page 5
                                                                                         26
                                                                                         5 of
                                                                                           ofof7628
                        Sheet 5 -   Criminal Monetary Penalties
                                                                                                            Judgment -   Page    5   of    6
 DEFENDANT:
 CASE NUMBER: 2:17-CR-00746-EJF
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                   JVT A Assessment*                Fine                        Restitution
 TOTALS                $ 25.00                      $ 0.00                          $ 0.00                       $ 420.00


 D The determination ofrestitution is deferred until              ----
                                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.           ·




  (UOVC Claim 1052574)



   Salt Lake City, Utah 84111




 TOTALS                                  $                        420.00                                 420.00


  D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  ~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ~    the interest requirement is waived for the             D fine     ~ restitution.

        D the interest requirement for the             D     fine    D     restih1tion is modified as follows:

  *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
  **Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.

                                                                                                                                          26
AO 245B (Rev. 02/18) Case
                        Case
                        Case
                     Judgment 2:17-cr-00746-EJF
                                in2:17-cr-00746-EJF
                                  1:18-cr-00371-EJL
                                  a Criminal Case    Document
                                                       Document
                                                              153-1
                                                                149
                                                                1-3                    Filed
                                                                                       Filed 12/11/18
                                                                                             10/03/18 Page
                                                                                                      Page 6
                                                                                                           27
                                                                                                           6 of
                                                                                                             ofof7628
                      Sheet 6 - Schedule of Payments

                                                                                                              Judgment - Page       6      of           6
DEFENDANT:
CASE NUMBER: 2:17-CR-00746-EJF

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    D     Lump sum payment of$                                due immediately, balance due

           D    not later than                                      , or
           D    in accordance with D        c,     D    D,     D     E, or     D F below; or

B    D     Payment to begin immediately (may be combined with                DC,         DD, or        D F below); or

C    D     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D    D     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D     Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisomnent. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    Ill   Special instrnctions regarding the payment of criminal monetary penalties:

           The defendant shall pay restitution at a minimum rate of $25.00 per month during probation. The Court waives the
           accrual of interest.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisomnent, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.


                                                                                                                                                  27
 Case
   Case
   Case
      2:17-cr-00746-EJF
        2:17-cr-00746-EJF
         1:18-cr-00371-EJLDocument
                            Document
                                   153-1
                                     152
                                     1-3 Filed
                                         Filed 12/11/18
                                               12/11/18 Page
                                                        Page 7
                                                             28
                                                             1 of
                                                               ofof7128




12/10/2018




                                                                          28
